Citation Nr: 1402305	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for degenerative joint disease (DJD) of both feet and left plantar fasciitis.

2.  Entitlement to a compensable initial rating prior to April 23, 2012, and a rating greater than 10 percent thereafter, for right shoulder strain.

3.  Entitlement to a compensable initial rating for multiple familial lipomatosis.

4.  Entitlement to service connection for left piriformis.

5.  Entitlement to service connection for right piriformis.

6.  Entitlement to service connection for generalized horizontal bone loss and gum recession.

7.  Entitlement to service connection for left eustachian tube dysfunction.

8.  Entitlement to service connection for a right elbow disorder.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for a left knee disorder.

11.  Entitlement to service connection for a right knee disorder.

12.  Entitlement to service connection for epididymitis.

13.  Entitlement to service connection for tension headaches.

14.  Entitlement to service connection for DJD of the cervical spine.

15.  Entitlement to service connection for DJD of the right ankle.

16.  Entitlement to service connection for DJD of the left ankle.

17.  Entitlement to service connection for left hip snapping syndrome.

18.  Entitlement to service connection for right hip snapping syndrome.

19.  Entitlement to service connection for costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1983 to September 2006.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran appeal from denials of service connection and initial ratings assigned in this decision, and the matters are now before the Board.
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal reveals that the system includes documents relating to the immediate appeals.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in Washington, D.C. in November 2013.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In testimony before the undersigned in November 2013, the Veteran withdrew appeals on the issues of higher initial ratings for a right shoulder strain and service connection for costochondritis.  There are no questions of fact or law remaining before the Board in these matters.

2.  Throughout the entire initial rating period, DJD of both feet and left plantar fasciitis has been productive of pain on motion and stiffness.

3.  Throughout the entire initial rating period, multiple familial lipomatosis has been productive of linear, stable, nonpainful scars.

4.  The Veteran does not have bilateral piriformis.

5.  The Veteran does not have bilateral hip snapping syndrome.

6.  The Veteran does not have a current ankle disability, to include DJD.

7.  The Veteran does not have a dental disability for VA disability compensation purposes.

8.  The Veteran does not have a left eustachian tube disorder.

9.  The Veteran does not have a hearing loss disability.

10.  The Veteran does not have a right elbow disability.

11.  Symptoms of bilateral knee arthritis were not chronic in service, nor have they been continuous since separation from service, and bilateral knee arthritis is not related to service.

12.  The Veteran does not have epididymitis.

13.  The Veteran's headache disorder was incurred in service and is related to service.

14.  The Veteran does not have a cervical spine disorder.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of substantive appeals have been met regarding appeals for higher initial ratings for a right shoulder strain and service connection for costochondritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for an initial 10 percent rating, but not higher, for DJD of both feet and left plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5248-5010 (2013).

3.  The criteria for an initial compensable rating for multiple familial lipomatosis have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7819 (2013).

4.  The criteria for service connection for bilateral piriformis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  The criteria for service connection for bilateral hip snapping syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

6.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

7.  The criteria for service connection for generalized horizontal bone loss and gum recession have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.381, 4.150 (2013).

8.  The criteria for service connection for left eustachian tube disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

9.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

10.  The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

11.  Bilateral knee arthritis was not incurred in service, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

12.  The criteria for service connection for epididymitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

13.  A current headache disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

14.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals for Higher Initial Ratings for a Right Shoulder Strain, and Service Connection for Costochondritis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2013).

During his November 2013 hearing before the undersigned, the Veteran stated that he no longer wised to appeal from RO decisions regarding ratings for a right shoulder strain or service connection for costochondritis.  The Board finds the Veteran's testimony to be effective withdrawals.  As the Veteran has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration on these particular matters, the Board does not have jurisdiction to review these issues, and the identified appeals are dismissed.

Competency

Initially, the Board notes that lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

During his hearing before the undersigned the Veteran indicated that he has had medical training both during service and as a civilian.  The Veteran's DD-214 indicates that he was a Medical Service Specialist and Physician Assistant (PA) for nine years during service as well as a biomedical scientist for four years.  In addition the Veteran also stated that he has earned a master's degree in Physician Assistant Studies, and has worked in family practice clinics and an acute care clinic.  Similarly, the Veteran's spouse, a Registered Nurse, submitted a November 2013 statement in support of the Veteran's claim which has been considered in adjudicating the Veteran's claims.

Given the foregoing, the Board recognizes that the Veteran and his wife have medical expertise and thus their testimony, both oral and written, is competent.  Nonetheless, the Board still must consider the credibility of such testimony and has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Initial Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeals for higher initial ratings are appeals from initial assignments of disability ratings.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Initial Rating for DJD of the Feet and Left Plantar Fasciitis

In the December 2007 decision on appeal, the Veteran was awarded service connection for DJD of the feet and left plantar fasciitis, and granted an initial noncompensable evaluation, effective October 1, 2006.  The Veteran's bilateral foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5248-5010.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5010 indicates that the Veteran's feet are rated based on arthritis due to trauma, arthritis having been confirmed by x-ray imaging.  This Code directs that ratings under DC 5010 are to be rated as under DC 5003, which itself directs that ratings are to be based on limitation of motion of the affected joint or joints.  Where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (2013).  In the absence of limitation of motion, DC 5003 affords a 10 percent rating on X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  DC 5284 rates injuries of the foot as 10 percent disabling with for "moderate" injuries, 20 percent for "moderately severe" injuries, and 30 percent for "severe" injuries of the foot.  Id.

With regard to his bilateral, service-connected foot disabilities, the Veteran has testified that these disorders have not been becoming progressively worse, but rather have been steadily painful, with worsening on flare-ups every other week.  The Veteran also has endorsed stumbling in the morning, when first getting out of bed.

The Board finds that the Veteran's bilateral foot disability has been 10 percent disabling, but not greater, throughout the entire rating period on appeal.  The Veteran has endorsed painful motion, in particular while walking, an endorsement that he has been consistent in reporting to a private healthcare provider in December 2013 and to a VA examiner in April 2012.  Examination of the feet and left ankle have shown that the Veteran does not have any limitation of motion.

The Board finds the Veteran's endorsements of painful motion to be credible; however, without limitation of motion, a rating of greater than 10 percent cannot be awarded.  To that end, the Board notes that on VA examination in April 2012, the Veteran had full motion of the ankles, including after repetitive use testing.  Thus a rating of greater than 10 percent cannot be afforded based on limitation of motion.  The Board also notes that the limited symptoms reported do not amount to a "moderately severe" injury of the feet, illustrated by the Veteran's own report to the 2012 VA examiner that any foot injuries result only in "difficulty walking, standing, or running for extended periods of time," and the Board does not find that this amounts to a "moderately severe" injury. 

Additionally, the Board has considered whether a rating of greater than 10 percent may be assigned based on another applicable Code, but finds that none is warranted.  Specifically, while x-ray evidence confirms plantar heel spur, the VA examiner indicated that the Veteran does not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot or malunion/nonunion of the tarsal/metatarsal bones.  See 38 C.F.R. § 4.71a, DCs 5276-5283.

Accordingly, the Board concludes that the Veteran's DJD of both feet and left plantar fasciitis has been 10 percent disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Multiple Familial Lipomatosis

In the December 2007 decision on appeal, the Veteran was awarded service connection for multiple familial lipomatosis and granted an initial noncompensable evaluation effective October 1, 2006.  Multiple familial lipomatosis has been rated under 38 C.F.R. § 4.118, DC 7819.  Under this Code, benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or based on impairment of function.  38 C.F.R. § 4.118 (2013).

The Board finds that multiple familial lipomatosis has been noncompensably disabling throughout the period on appeal.  The Veteran has testified that the disability has been productive of small lumps; however he specifically denied any occurrences on the head, face, back or legs.  Rather, the Veteran endorsed that one such instances of multiple familial lipomatosis was removed from his arm, resulting in some scaring.  Nonetheless, the Veteran indicated that neither multiple familial lipomatosis, nor scaring resulting from excisions, has resulted in any functional limitations.

On VA examination in April 2012, a 1.5 centimeter long scar was noted on the Veteran's left arm.  The Veteran also had three scars on the trunk - one being 1.5 centimeters long, and the others both being 2 centimeters long.  None of the Veteran's scars resulted in any functional limitations, nor did multiple familial lipomatosis, and the only treatment prescribed was "watchful waiting."

Because multiple familial lipomatosis and its residuals do not affect the head, face, or neck, and do not cause any functional limitations, the Board has considered the applicability of DCs 7801, 7802, 7803, 7804, and 7805 in finding that a compensable rating is not warranted.  Of these, none are applicable.  DCs 7801 and 7802 relate only to nonlinear scars, DC 7804 relates to unstable or painful scars, and DC 7805 merely states that other scars should be evaluated under DCs 7800 through 7804.   

During the pendency of the Veteran's claim, the regulations pertaining to evaluation of disabilities of the skin were amended.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008) (effective October 23, 2008).  Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent expressed intent to the contrary.  Accordingly, the Board must review both the pre- and post-September 23, 2008, rating criteria to determine the proper evaluation for the Veteran's disability.  In this case, such a review has been conducted, and reveals that a compensable rating is also not warranted under any skin-related Code prior to the regulatory change.

Accordingly the Board concludes that the Veteran's service-connected multiple familial lipomatosis has been noncompensably disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for the service-connected DJD of both feet and left plantar fasciitis, or multiple familial lipomatosis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate these disabilities, in both cases, on the bases of functional impact; thus, the demonstrated manifestations - namely pain with walking and standing, and also nonpainful, nontender, scarring - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Furthermore, the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2013).  For these reasons, the Board finds that the schedular rating criteria used above are adequate to rate the disabilities at issue, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that she/he is rendered unemployable by virtue of his foot or skin disabilities, and the Board finds that the record has not otherwise raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some disorders, including arthritis, may be defined as a "chronic disease" listed under 38 C.F.R. § 3.309(a)).  In such cases, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service Connection for Bilateral Piriformis and Bilateral Hip Snapping Syndrome

During his hearing, the Veteran contended that a number of his claimed disorders are secondary to running while in-service,  namely, bilateral piriformis syndrome and bilateral hip snapping syndrome.  The Veteran's service treatment records have been carefully reviewed and do not reveal any complaints referable to these claimed disorders until August 2006, one month prior to separation.  Service treatment records include a document, dated August 2006 and entitled Active Duty Medical Record Summary.  This document indicates that "snapping hip syndrome" began "in the late 1990s," and that bilateral piriformis began between 1993 and 1994.  The document records that the first of these disorders "resolv[ed] after a few days of minimal treatment," while bilateral hip snapping still occurred "every morning before running."  In both cases, the document indicates that "[a]s a busy Family Practice Physician Assistant . . . [the] conditions were treated by [the Veteran's] supervisors and peers (MDs, PAs, NPs) without appointment or documentation" (parenthesis original).

The Board finds that bilateral piriformis and bilateral hip snapping syndromes are not currently present and thus are not related to service.  Post-service records include two VA examinations, both of which indicate that the Veteran does not have either of the claimed disorders.  VA examiners in March 2007 and April 2012, following physical evaluations of the Veteran, determined that he had no diagnosis referable to piriformis or hip snapping syndrome.  The examiner's conclusions were confirmed by radiographic imaging.  While the Veteran has endorsed pain referable to these claimed disorders, pain without underlying pathology is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (holding that pain alone does not constitute function loss under VA regulations which evaluate disabilities based upon limitation of motion).  Without a disability, service connection cannot be granted.

The Board has considered the testimony of the Veteran, who has been shown to have some medical expertise.  Nonetheless, while the Veteran has endorsed current diagnoses, he has not described how he arrived at such conclusions.  Accordingly, while the Veteran's statements are competent, the Board finds the conclusions of examiners in 2007 and 2012 to be more probative in so far as they were made on physical examination of the Veteran and with the benefit of radiographic imaging. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for DJD of the Ankles

The Veteran contends that a bilateral ankle disorder, which he has described as DJD, began in service as a result of running.  Service treatment records are silent for any complaints or treatment of the ankles other than the Veteran's August 2006 separation examination report of a 1993 to 1994 onset of bilateral ankle DJD.

The Board finds that the Veteran's bilateral ankle disorder is not related to service.  VA examiner in March 2007 concluded that the Veteran does not have DJD, but rather had a bilateral ankle strain as shown by reports of pain and tenderness.  Nonetheless, on VA examination in April 2012, including radiographic imaging did not reveal any current diagnosis referable to the ankles.  The Board notes that the March 2007 VA examiner did not have the benefit of radiographic imaging studies when concluding that the Veteran had bilateral ankle strains.  While a strain may not have been directly visualized on an x-ray, the Board nonetheless finds that the discrepancy in diagnosis between the two examinations is likely the result of the lack of such a diagnostic tool in March 2007.

The Veteran has contended that he has DJD, and the Board recognizes that he is competent, given his medical training and experience mentioned above.  However, the Veteran has not stated how he arrived at such a conclusion, including what, if any, diagnostic tools or methods he may have utilized in reaching such a conclusion.  Accordingly, the Board finds that the more probative evidence or record, from the April 2012 VA examination, confirms that the Veteran has no current bilateral ankle pathology for which service connection may be granted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Generalized Horizontal Bone Loss and Gum Recession

The Veteran contends that he was treated for bruxism and temporomandibular joint disease (TMJ) during service - which he was - and that generalized horizontal bone loss and gum recession onset during service as a result of bruxism and TMJ.  The disorders which VA recognizes as disabilities, and thus potentially subject to service-connected compensation benefits, are set forth under 38 C.F.R. § 4.150, DCs 9900-9916.  The disorders listed include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (DC 9900), loss of the mandible (DCs 9901 and 9902), nonunion and malunion of the mandible (DC 9903 and 9904), temporomandibular articulation and limited jaw motion (DC 9905), loss of the ramus (DCs 9906 and 9907), loss of the condyloid process (DCs 9908 and 9909), loss of the hard palate (DCs 9911 and 9912), loss of teeth (DC 9913) loss of the maxilla (DCs 9914 and 9915), and malunion or nonunion of the maxilla (DC 9916).  38 C.F.R. § 4.150 (2013).

On VA examination in March 2007, the examiner recorded the Veteran's contention that he had "been told he has horizontal bone loss."  However, following a physical examination of the Veteran, the examining physician diagnosed left temporomandibular joint pain and bruxism, but not horizontal bone loss and gum recession.  The Veteran has also submitted a January 2011 dental chart which he contends show that generalized horizontal bone loss and gum recession was present in January 2007, just four months after separation.

The Board has reviewed all evidence of record, and finds that, regardless of whether the Veteran currently has generalized horizontal bone loss and gum recession, or when such a disorder onset, it cannot be service-connected as it is not among the prescribed dental disorders in 38 C.F.R. § 4.150.  Furthermore, the only currently diagnosed dental disorders, TMJ and bruxism, are already service-connected.

Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Eustachian Tube Dysfunction

The Veteran contends that a left eustachian tube, which became blocked during service, has resulted in chronic left eustachian tube dysfunction.  Service treatment records show that in September 1989, the Veteran reported that his left ear was "plugged."  The assessment was of eustachian tube dysfunction.

In an August 2006 statement documenting his in-service medical history, the Veteran reported that the left eustachian tube dysfunction was an ongoing problem since the 1989 blockage.  He specifically contended that the tube became blocked when diving deeper than two to three feet, and that both upper respiratory infections and flying can cause problems.

The Board finds that the Veteran does not have a current left eustachian tube disorder for which service connection may be granted.  VA examination in March 2007 found that the Veteran's left ear was entirely normal and, to the extent that he had a left eustachian tube dysfunction, the disorder had resolved without residuals.

Because the Veteran does not have left eustachian tube dysfunction, or residuals of an in-service occurrence, service connection must be denied.  While the Veteran has endorsed ongoing residuals, the Board finds the conclusions of a VA examiner, who preformed a physical diagnostic examination of the Veteran's ear, to be more probative of the lack of current pathology than the Veteran's testimony and statements to the contrary.

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran contends that in-service noise exposure to 2 and a half ton and 5 ton trucks, as well as exposure to the sound of Environmental Control Units which he helped to set up, caused a bilateral hearing loss disability.  The Veteran confirms that he was told that his hearing is not disabling for VA purposes, but contends that he was also told "from a civilian standpoint [he has] mild hearing loss."  

The Board notes that for the purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels, Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records reflect that on audiological evaluation in October 1989 pure tone thresholds were normal, with all thresholds from 500 to 4000 below 20 hertz.  Following separation from service, audiological evaluation on VA examination in March 2007 revealed pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
10
5
20
20

Speech audiometry using the Maryland CNC word list was 100 percent in both ears.  On audiological evaluation during VA examination in April 2012, pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
10
0
5
15
20
LEFT
10
10
5
20
25
20

Speech audiometry using the Maryland CNC word list was 96 percent in both ears.

Based on the foregoing, the Veteran's hearing has been "normal" in all testing until April 2012 when the Veteran's left ear hearing threshold was 25 hertz at 4000 decibels.  Nonetheless, because at no time has the Veteran's hearing reached the level of a disability for VA purposes, see 38 C.F.R. § 3.385, service connection cannot be granted at this time.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Elbow Disorder

The Veteran contends that a right elbow disorder onset during service, and began as a "radial nerve irritation" as a result of "using computers more and more and just repetitious use of the mouse."  The Veteran described it as "irritation" and stated that "in a lay term it's like a golf elbow."  The elbow causes no decrease in range of motion, but rather only a "low level pain."  Service treatment records show complaints referable to the right elbow in November 2005, though the Veteran endorsed onset in May 2005.

The Board finds that the Veteran does not have a current right elbow disorder for which service connection can be granted.  Specifically, VA examiners in March 2007 and April 2012 concluded, based on examination and review of radiographic imaging, that the Veteran does not have a current right elbow disorder.  While the Board recognizes that he had in-service complaints of pain, and has current complaints of pain, pain without underlying pathology cannot be service connected.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee Disorders

The Veteran contends that bilateral knee disorders are related to running during service.  He contends that while he did seek treatment during service, it was all "off the record," and that he would simply get prescriptions for Motrin from friends while working at a clinic as a PA.  Service treatment records do not show any complaints or treatment referable to the knees until separation examination when the Veteran endorsed onset in 1993 or 1994.  At that time the Veteran indicated that the disorder "resolved" and he had "no persistent pain."

The Board finds that the Veteran's bilateral knee disorder is not related to service.  VA examination in March 2007 revealed that the Veteran had pain, but no underlying pathology associated with the knees.  Nonetheless diagnostic testing and x-ray imaging on VA examination in April 2012 revealed evidence of arthritis.  The examiner concluded, however, that bilateral knee disorder was less likely than not related to service.  In so concluding, the examiner noted that, based on the Veteran's own report, in-service knee pain had apparently resolved prior to separation.  While the Veteran now claims that knee pain has been ongoing, the Board finds such contention not credible.  Specifically, the Veteran went to great lengths during his hearing before the undersigned to justify his lack of in-service complaints or treatment.  Yet the Board observes that service treatment records contain voluminous documentation of complaints referable to other disorders.  If the Veteran felt comfortable to seek medical attention for plugged ears and foot pain, for example, the Board questions why he would not also have sought treatment for his knees.  Based on the evidence of record, the Board finds that the Veteran has not had continuous symptomatology, and thus the conclusion of the VA examiner is highly probative. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Epididymitis

The Veteran states that bilateral epididymitis onset during service, but that he did not seek medical treatment, but rather treated it himself using Motrin to address the inflammation.  Service treatment records are silent to any treatment for epididymitis, though the Veteran did undergo a vasectomy during service.  The Veteran has indicated that the disorder began in 1994, and has included periodic occurrences with self-treatment using Motrin.

On VA examinations in both March 2007 and April 2012, however, examiners concluded that the Veteran did not have epididymitis.  The Board finds the conclusion of the March 2007 VA examiner to be especially probative because the examiner expressly considered the Veteran's claimed onset in 1994 with occasional symptomatic episodes.  In spite of such a history, the examiner concluded that "there is no diagnosis because there is no pathology."

While the Veteran is a competent medical professional himself, as mentioned above, the Board nonetheless finds that conclusion of the VA examiners, particularly that of the March 2007 examiner, to be more probative than the Veteran's self-diagnosis of epididymitis.  In particular the Board finds the Veteran's endorsements of onset and continuous symptomatology to be not credible.  While the Veteran claims he did not seek treatment for epididymitis and other disorders because he was discouraged from doing so in service, service treatment records nonetheless reflect numerous reports and complaints referable to other disorders.  Accordingly the Board finds the Veteran to be a poor historian of his own medical history, and his statements endorsing current symptomatology, as well as past symptomatology, are of reduced probative value.

The Board finds that the preponderance of the evidence is against the claim, and thus the benefit of the doubt doctrine is not for application.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tension Headache Disorder

The Veteran contends that tension headaches are due to a four and a half year history of using his head and neck to push weight while packing and unpacking cargo from vehicles.  In-service treatment consisted of self-treatment with Motrin and ice.  He also said that "being a PA is pretty stressful" and thus his tension headaches also relate to such stress.

Service treatment records reveal no complaints or treatment for headaches.  The Veteran contended that in August 2006 he was diagnosed with tension headaches, although on VA examination in April 2012 he indicated that the disorder had not been formally diagnosed.  At separation, the Veteran indicated that headaches had occurred three to four times a week, and increased with stress.

In March 2007, the Veteran reported a history of headaches beginning 1993.  The headaches occurred four times a week and lasted for about two minutes.  The examiner diagnosed "headaches" based on the Veteran's subject reports.  The VA examiner in April 2012, however concluded the headaches were less likely than not related to service based on the lack of in-service medical history referable to headaches.  The mere lack of contemporaneous medical history alone cannot serve as the basis for concluding that a claimed disorder did not occur or is not related to service, and thus the Board finds the examiner's conclusion to be unsupported and of limited probative value.

Of greater probative value are the Veteran's competent and credible reports of in-service onset.  Not only are the Veteran's reports competent by virtue of the fact that symptoms such as headaches are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), the Board finds the Veteran's contention of self-treatment throughout service to be highly credible, especially in light of the Veteran's experience as a physician assistant.  

Thus, the Board concludes that headaches began during service and have been continuous since onset.  Accordingly, resolving doubt in the Veteran's favor service connection for a headache disorder is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for DJD of the Cervical Spine

The Veteran contends that degenerative joint disease of the cervical spine is due to a four and one half year history of using his head and neck to push weight while packing and unpacking cargo from vehicles.  As with headaches, in-service treatment consisted of self-treatment with Motrin and ice.  

Service treatment records reflect that the Veteran was involved in a motor vehicle accident in October 1986, at which time he complained of neck pain.  On VA examination in March 2007 the Veteran reported a 21 year history of self-treated pain, and radiographic imaging was normal.  The examiner concluded that the Veteran had no cervical spine disorder, a conclusion confirmed by VA examination radiographic imaging in April 2012.  While the Veteran contends that he had DJD of the cervical spine, the Board finds objective imaging studies - evaluated by natural professionals - to be more probative than the Veteran's competent - but unsupported - conclusions.  Based on the foregoing, the Board finds that the Veteran does not have a current cervical spine disorder for which service connection may be granted.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in February 2007, prior to the initial adjudication of the increased rating claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims including documentation of current diagnoses referable to the claimed disorders.  The undersigned also held the record open for the Veteran to submit additional evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as available records of VA examination and private treatment records.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in March 2007 and April 2012 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  During his hearing before the undersigned, the Veteran contended that one of his examinations was inadequate because the examining healthcare provider's expertise was internal medicine rather that orthopedics.  The Board has considered the Veteran's contentions; however review of both VA examinations finds them to have been thoroughly adequate and competent, with well reasoned conclusions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Claims for a compensable initial rating prior to April 23, 2012, and a rating greater than 10 percent thereafter for right shoulder strain are dismissed.

Service connection for costochondritis is dismissed.

An initial 10 percent rating, but not greater, for DJD of both feet and left plantar fasciitis is granted.

An initial compensable rating for multiple familial lipomatosis is denied.

Service connection for left and right piriformis is denied.

Service connection for left and right hip snapping syndrome is denied.

Service connection for left and right DJD of the ankles is denied.

Service connection for generalized horizontal bone loss and gum recession is denied.

Service connection for left eustachian tube dysfunction is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a right elbow disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for bilateral epididymitis is denied.

Service connection for a headache disorder is granted.

Service connection for a cervical spine disorder is denied.





____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


